  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )     CRIMINAL ACTION NO.
        v.                           )       2:17cr430-MHT
                                     )            (WO)
KEVARCIEY LAQUARIUS SCOTT            )

                                 ORDER

    By       agreement    of   the   parties   and   based   on   the

representations made on the record on June 29, 2021, it

is ORDERED that defendant Kevarciey Laquarius Scott’s

conditions of supervised release are amended to add the

following conditions:

    (1) Within 35 days of the date of this order, the

United States Probation Department is to arrange for

defendant Scott to receive a psychiatric evaluation to

address       treatment    for   depression.         The   Probation

Department is to file this report with the court under

seal.

    (2) Defendant Scott is to participate in Narcotics

Anonymous or a similar organization, including having a

sponsor.
    (3) Defendant           Scott    is   to    continue        to      receive

either individual or group counseling at least twice

per month, until further order of the court.

    It is further ORDERED that:

    (1) By September 20, 2021, defense counsel and the

Probation     Department      are    to   file      a    report      regarding

whether      there    has    been    compliance          with     the    above

conditions and whether defendant Scott has maintained

his employment.

    (2) A status conference is set for September 22,

2021,   at    8:00    a.m.     The    clerk      of     the    court     is   to

arrange      for     the     conference        to       be    conducted       by

telephone.

    DONE, this the 29th day of June, 2021.

                                      /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
